Citation Nr: 1026185	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-23 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating for lumbar strain greater 10 
percent prior to August 11, 2009, and greater than 20 percent 
beginning August 11, 2009.  

2.  Entitlement to an initial rating for right knee strain 
greater than 10 percent.  

3.  Entitlement to a compensable rating for a scar as a 
postoperative residual of a right inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from March 1985 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

At his hearing before the Board in April 2010, the Veteran raised 
the issues of entitlement to service connection for headaches and 
a gastrointestinal disorder, due to medication taken for his 
service-connected back disorder and knee disorder.  The RO has 
not developed these claims for appellate review, and they are 
therefore referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran has been afforded two VA compensation examinations 
for his service-connected, in September 2006 and August 2009.  
Neither examiner indicated that the claims file was reviewed.  In 
addition, private treatment records, dated from July 2008 to 
February 2009, have recently been received.  The reports of both 
VA examinations note findings regarding limitation of function on 
repetitive use of the Veteran's right knee and thoracolumbar 
spine.  The July 2008 examiner indicated that the knee and spine 
were additionally limited by pain on repetitive use, but no other 
functional limitation was noted; the February 2009 examiner 
stated that there was no additional limitation on repetitive use.  
However, at his Board hearing in April 2010, the Veteran 
testified that the February 2009 examiner performed no repetitive 
use testing of either his knee or back.  Further, the February 
2009 VA examiner reported that flexion of the Veteran's 
thoracolumbar spine was limited at 15 degrees by pain, a finding 
much different from that noted by the earlier VA examiner, as 
well as private examiners.  In addition, the September 2006 VA 
examiner stated that there was no evidence of radicular pain and 
the February 2009 examiner indicated that there was no evidence 
of radiating pain on movement.  However, the private treatment 
records clearly note that examiners described pain radiating from 
the low back into the Veteran's right knee.  Also, the private 
treatment records show that magnetic resonance imaging of the 
Veteran's lumbar spine in October 2008 revealed multi-level disc 
bulging, and examiners characterized the test as showing 
degenerative disc disease.  Therefore, additional examinations of 
the Veteran's right knee and lumbar spine are needed to resolve 
the above inconsistencies.  

In addition, neither of the VA examiners commented on the 
relevance or etiology of the burning pain described by the 
Veteran as occurring in the area of his inguinal hernia scar.  
Therefore, another examination of this disability is also needed. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims concerning greater 
initial ratings for lumbar strain, right 
knee strain, and a postoperative inguinal 
hernia scar.  The RO must then obtain 
copies of the related records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate examination to determine the 
severity of his service-connected lumbar 
spine and right knee disorders.  All 
indicated tests and studies must be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must record pertinent medical 
complaints, symptoms, and clinical 
findings, to include range of motion 
testing, expressed in degrees, with 
standard ranges provided for comparison 
purposes, must be accomplished with the use 
of a goniometer.  If pain is present on any 
motion, the examiner must report at what 
degree the pain begins.  The examiner must 
address whether there is any weakened 
movement, incoordination, excess 
fatigability, or pain on movement as a 
result of the Veteran's service-connected 
lumbar spine and right knee disorders after 
repetitions of the range of motion tests.  
With respect to the subjective complaints 
of pain, the examiner must comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disorders, the presence or absence of 
changes in condition of the skin indicative 
of disuse due to the service-connected 
disorders, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disorders.  The examiner 
must state if these disorders involve only 
the joint structure or do they also involve 
the muscles and nerves.  The examiner must 
also indicate whether there is any 
recurrent subluxation or lateral 
instability of the Veteran's right knee, 
and if so, whether it is slight, moderate, 
or severe.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinions 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

3.  The Veteran must be afforded an 
appropriate VA medical examination to 
ascertain the extent and severity of the 
service-connected right inguinal hernia 
repair scar.  All tests deemed appropriate 
must be performed.  All pertinent 
symptomatology and findings must be 
reported in detail.  The Veteran's claims 
folder must be reviewed in conjunction with 
the examination.  The examiner must 
indicate whether any symptoms reported by 
the Veteran in the area of the scar, 
including burning pain, constitute 
residuals of the hernia repair.  A complete 
rationale for all opinions must be 
provided.  If the examiner is unable to 
render any opinion without resorting to 
speculation, the examiner must provide an 
explanation as to why speculation is so 
required.  The report prepared must be 
typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examinations was sent 
to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.  

5.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

